UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-207340-01 Central Index Key Number of issuing entity: UBS Commercial Mortgage Trust 2017-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207340 Central Index Key Number of depositor: 0001532799 UBS Commercial Mortgage Securitization Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): UBS AG, acting through its branch located at 1285 Avenue of the Americas, New York, New York (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Natixis Real Estate Capital LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Société Générale, New York Branch (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): CIBC Inc. (Exact name of sponsor as specified in its charter) Nicholas Galeone (212) 713-8832 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4032144 38-4032145 (I.R.S.
